DETAILED ACTION

This Office Action is in response to the Amendment filed 12/1/2021.  Claims 1-20 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 12/1/2021 have been fully considered but they are not persuasive.
Regarding independent claims 1, 8, and 15, Applicant argues that Hartwig does not provide any disclosure or suggestion for the elements of “establishing a pseudowire between a private network service gateway (PrNS-G) virtual network function (VNF) of the PrNS component and a public network service gateway (PuNS-G) VNF of a PuNS component” as recited in the amended claims.  The Examiner respectfully disagrees.  Hartwig discloses a first cloud 174, e.g. private and/or public cloud, and a second cloud 176 each having virtual machines, VMs, hosting an application or service that resides in the cloud (See page 5 paragraph 64, page 6 paragraph 67, and Figure 1C of Hartwig).  Hartwig also discloses each cloud containing a respective cloud gateways, e.g. .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-11, 13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartwig (U.S. Publication US 2017/0063614 A1).
With respect to claims 1 and 15, Hartwig discloses a non-transitory computer readable storage medium having stored thereon processor-executable software (See page 4 paragraphs 52-53 and Figure 1B of Hartwig for reference to a controller, which acts as a network access server by providing access to clients for cloud and network services, and comprises a processor executing stored software to perform a method).  Hartwig also discloses providing a user equipment (UE) device that is associated with an Internet service provider (ISP) and private network service (PrNS) component with public or private network services of the ISP, wherein the UE device is communicatively attached to a public WiFi network in a remote market being serviced by a different headend than the UE device's home network (See page 2 paragraph 33, page 2 paragraph 36 page 4 paragraphs 50-51, page 5 paragraph 64-67, pages 6-7 paragraphs 77-79, page 12 paragraph 125, and Figures 1A, 1C, and 2A of Hartwig for reference to providing a client, which may be a smart phone, associated with services of an Internet service provider over a cloud that may be a private network and accessing the network via another cloud that may be a remote public network using WIFI, i.e. a remote market serviced by a different headend than the smart phone’s home network, with cloud network service that may be public or private service).  Hartwig further discloses establishing a pseudowire between a private network service gateway (PrNS- G) virtual network function (VNF) of the PrNS component and a public network service gateway (PuNS-G) VNF of a PuNS component (See page 5 paragraphs 64-67, page 6 paragraph 71, and Figure 1C of Hartwig for reference to first and second cloud networks 174 and 176, providing network services for clients wherein one network may be public and another network may be private, such that the services comprise PrNS and PuNS components, and for reference to the networks including gateways configured as virtual machines, i.e. a PrNS-G in a private cloud network and a PuNS-G in a public cloud network, wherein a pseudowire is established between the gateways).  Hartwig also discloses using the pseudowire to provide the UE device with the public or private network services of the ISP (See page 2 paragraph 36, page 6 paragraphs 71-72, pages 6-7 paragraphs 77-79, and Figures 1C and 2A of Hartwig for reference to providing the client with access to cloud network services via the pseudowire, wherein the services may be of an Internet service provider).
With respect to claim 8, Hartwig discloses a network access server, comprising: a processor configured with processor-executable software instructions (See page 4 paragraphs 52-53 and Figure 1B of Hartwig for reference to a controller, which acts as a network access server by providing access to clients for cloud and network services, and comprises a processor executing stored software).  Hartwig also discloses providing a user equipment (UE) device that is associated with an Internet service provider (ISP) and private network service (PrNS) component with public or private network services or the ISP, wherein the UE device is communicatively attached to a public WiFi network in a remote market being serviced by a different headend than the UE device's home network (See page 2 paragraph 33, page 2 paragraph 36 page 4 paragraphs 50-51, page 5 paragraph 64, pages 6-7 paragraphs 77-79, page 12 paragraph 125, and Figures 1A, 1C, and 2A of Hartwig for reference to providing a client, which may be a smart phone, associated with services of an Internet service provider over a cloud that may be a private network and accessing the network via another cloud that may be a remote public network using WIFI, i.e. a remote market serviced by a different headend than the smart phone’s home network, with cloud network service that may be public or private service).  Hartwig further discloses instantiating at least one or more of a private network service gateway (PrNS-G) virtual network function (VNF) or a public network service gateway (PuNS-G) VNF (See page 5 paragraphs 65-66 and Figure 1C of Hartwig for reference to first and second cloud networks 174 and 176, providing network services for clients wherein one network may be public and another network may be private, and for reference to creating gateways within the networks configured as virtual machines, i.e. a PrNS-G in a private cloud network and a PuNS-G in a public cloud network).  Hartwig also discloses establishing a pseudowire between the PrNS-G VNF of the PrNS component and the PuNS-G VNF of a PuNS component (See page 5 paragraphs 65-66, page 6 paragraph 71, and Figure 1C of Hartwig for reference to establishing a pseudowire between the gateways of the public and private cloud networks providing access to public and private services respectively).  Hartwig further discloses using the pseudowire to provide the UE device with the public or private network services of the ISP (See page 6 paragraphs 71-72, pages 6-7 paragraphs 77-79, and Figures 1C and 2A of Hartwig for reference to providing the client with access to cloud network services via the pseudowire, wherein the services may be of an Internet service provider).
	With respect to claims 2, 9, and 16, Hartwig discloses wherein establishing the pseudowire between the PrNS-G VNF of the PrNS component and the PuNS-G VNF of (See page 5 paragraphs 65-66 and Figure 1C of Hartwig for reference to the pseudowire, which is a layer 2 tunnel, over a network, i.e. the Internet, which is a layer 3 network, such that the pseudowire establishes a layer-2 over layer-3 tunnel that provides layer-2 connectivity between the gateways providing access to services of the public and private cloud networks).
	With respect to claims 3, 10, and 17, Hartwig discloses wherein establishing the pseudowire between the PrNS-G VNF of the PrNS component and the PuNS-G VNF of the PuNS component comprises establishing a communication link that is configured to facilitate client data transfers across markets to allow the UE device that is in the remote market being serviced by the different headend to access or receive a private network service while maintaining layer-2 adjacency (See page 5 paragraphs 65-66, page 6 paragraph 73, pages 6-7 paragraphs 77-79, and Figures 1C and 2A of Hartwig for reference to the pseudowire facilitating client data communication across cloud networks, i.e. associated with different providers, by providing a link layer network extension between clouds, i.e. maintaining Layer 2 network adjacency between the clouds).
	With respect to claims 4, 11, and 18, Hartwig discloses wherein maintaining layer-2 adjacency comprises directly accessing, at layer-2, one or more devices in a home network without the use of virtual private network or another layer-3 solution (See page 6 paragraph 73 of Hartwig for reference to an embodiment wherein the pseudowire provides a link layer, i.e. Layer 2, network extension between the cloud networks without using a VPN or another Layer 3 solution).
	With respect to claims 6, 13, and 20, Hartwig discloses wherein establishing the pseudowire between the PrNS-G VNF of the PrNS component and the PuNS-G VNF of the PuNS component comprises establishing a communication link that supports at least one of generic routing encapsulation (GRE) or multiprotocol label switching (MPLS) between the PrNS-G VNF of the PrNS component and the PuNS-G VNF of the PuNS component (See page 2 paragraph 33 and page 6 paragraph 78 of Hartwig for reference to the pseudowire being an MPLS pseudowire between the gateways providing access to services of the public and private clouds).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hartwig in view of the paper by Arista titled “VXLAN Pseudowires” and hereafter referred to as Arista.
With respect to claims 5, 12, and 19, Hartwig does not specifically disclose using the pseudowire to disaggregate data plane and physical network paths between (See section 1 beginning at the bottom of page 2 of Arista).  This disaggregation allows for more flexibility of network functions and the ability to provide a high performance and highly available network.  Thus, it would have been obvious for one of ordinary skill at the time of effective filing, when presented with the work of Arista, to combine using pseudowires to disaggregate data routing and network functions between network devices, as suggested by Arista, with the system and method of Hartwig, with the motivation being to allow for more flexibility of network functions and the ability to provide a high performance and highly available network.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hartwig in view of Korhonen et al. (U.S. Publication US 2015/0372907 A1).
With respect to claims 7 and 14, although Hartwig does disclose providing different types of private cloud network services of the ISP to clients via pseudowire connections (See page 2 paragraph 36, pages 6-7 paragraphs 77-79, and Figure 2A of Hartwig), Hartwig does not specifically disclose the network services including at least one or more of: high speed access to other devices within the UE device's home network; a speed cap; a service pause; a service unpause; a fine grained parental control; or built-in support for smart appliances.  However Korhonen et al., in the field of communications, discloses clients using pseudowires to connect to services including allowing remote access to devices in a home network of a client (See page 1 paragraph 14, page 2 paragraph 23, and Figure 1A of Korhonen et al.).  Providing such services has the advantage of allowing devices of a home network to be accessed and controlled remotely when a client is not in the vicinity of the home network.  Thus, it would have been obvious for one of ordinary skill at the time of effective filing, when presented with the work of Korhonen et al., to combine using pseudowires to allow remote access to devices in a home network of a client, as suggested by Korhonen et al., with the system and method of Hartwig, with the motivation being to allow devices of a home network to be accessed and controlled remotely when a client is not in the vicinity of the home network.
 
Conclusion

Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461